Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-14-00774-CV

                                      Ray BASALDUA,
                                          Appellant

                                              v.

                   George FARINACCI, LaDona Farinacci and Jim House,
                                     Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05926
                           Honorable Larry Noll, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, George Farinacci, LaDona Farinacci, and Jim
House, recover their costs of this appeal from appellee, Ray Basaldua.

       SIGNED September 2, 2015.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice